Madden, Judge,
delivered the opinion of the court:
This case is in all essential respects like Fahnestock, et. al., v. United States, 119 C. Cls. 41. We have reconsidered our decision in that case and have considered the contrary decision of the United States Court of Appeals for the Second Circuit in Guaranty Trust Co. v. United States, 192 F. 2d 164, and we adhere to our former opinion. The plaintiffs are entitled to recover, and judgment will be entered to that effect. The amount of recovery will be determined pursuant to Rule 38 (c).
It is so ordered.
Laramore, Judge; and Littleton, Judge, concur.